Exhibit 10.3

RECEIVABLES PURCHASE AGREEMENT

Dated as of September 30, 2003

 

--------------------------------------------------------------------------------

COMPUCREDIT

CREDIT CARD MASTER NOTE BUSINESS TRUST III

 

--------------------------------------------------------------------------------

between

COLUMBUS BANK AND TRUST COMPANY

and

COMPUCREDIT CORPORATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

   DEFINITIONS    1

Section 1.01.

           Definitions    1

Section 1.02.

           Other Definitional Provisions    4

ARTICLE II

   PURCHASE AND CONVEYANCE OF RECEIVABLES    5

Section 2.01.

           Purchase    5

ARTICLE III

   CONSIDERATION AND PAYMENT    7

Section 3.01.

           Purchase Price    7

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES    8

Section 4.01.

           Representations and Warranties of Columbus Bank Relating to Columbus
Bank    8

Section 4.02.

           Representations and Warranties of Columbus Bank Relating to the
Agreement and the Receivables    9

Section 4.03.

           Representations and Warranties of CompuCredit    10

ARTICLE V

   COVENANTS    12

Section 5.01.

           Covenants of Columbus Bank    12

ARTICLE VI

   TERM AND PURCHASE TERMINATION    14

Section 6.01.

           Term    14

Section 6.02.

           Purchase Termination    14

ARTICLE VII

   MISCELLANEOUS PROVISIONS    15

Section 7.01.

           Amendment    15

Section 7.02.

           Governing Law    15

Section 7.03.

           Notices    15

Section 7.04.

           Severability of Provisions    16

Section 7.05.

           Assignment    16

Section 7.06.

           Acknowledgement and Agreement of Columbus Bank; Conflicts with
Affinity Agreement    16

Section 7.07.

           Further Assurances    16

Section 7.08.

           No Waiver; Cumulative Remedies    16

Section 7.09.

           Counterparts    17

Section 7.10.

           Binding; Third-Party Beneficiaries    17

Section 7.11.

           Merger and Integration    17

Section 7.12.

           Headings    17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 7.13.

           Schedules and Exhibits    17

Section 7.14.

           Survival of Representations and Warranties    17



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT, dated as of September 30, 2003, by and between
COMPUCREDIT CORPORATION, a Georgia corporation (“CompuCredit”) and COLUMBUS BANK
AND TRUST COMPANY, a state chartered bank organized under the laws of the State
of Georgia (“Columbus Bank”).

W I T N E S S E T H:

WHEREAS, CompuCredit desires to purchase, from time to time, Receivables
(hereinafter defined) arising under certain credit card accounts of Columbus
Bank;

WHEREAS, CompuCredit desires to sell and assign from time to time certain
Receivables to CompuCredit Funding Corp. III, a Nevada corporation (together
with its successors and permitted assigns, “CFC”);

WHEREAS, it is contemplated that certain of the Receivables purchased hereunder
will be transferred by CompuCredit to CFC for transfer by CFC to the Issuer
(hereinafter defined) in connection with the issuance of certain asset-backed
notes;

WHEREAS, Columbus Bank agrees that all covenants and agreements made by Columbus
Bank herein with respect to the Columbus Accounts (hereinafter defined) and
Receivables, to the extent such Columbus Accounts and Receivables therein have
been designated for the Issuer, shall also be for the benefit of CFC, the
Issuer, and the Indenture Trustee (hereinafter defined) for the benefit of the
holders of its asset-backed notes; and

WHEREAS, CompuCredit and Columbus Bank desire to supplement the Affinity
Agreement (hereinafter defined).

NOW, THEREFORE, it is hereby agreed by and between Columbus Bank and CompuCredit
as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. All capitalized terms used herein or in any
certificate or document, or Conveyance Paper made or delivered pursuant hereto,
and not otherwise defined herein or therein, shall have the meaning ascribed
thereto in the Affinity Agreement, the Indenture, the Transfer and Servicing
Agreement or the Trust Agreement (each as hereinafter defined); in addition, the
following words and phrases shall have the following meanings:

“Affinity Agreement” shall mean the Affinity Card Agreement, dated as of
January 6, 1997 between Columbus Bank, CompuCredit and CompuCredit Acquisition
Corporation, as amended to the date hereof and as such agreement may be amended
from time to time hereafter.

“Agreement” shall mean this Receivables Purchase Agreement and all amendments
hereof and supplements hereto.

 

1



--------------------------------------------------------------------------------

“Appointment Date” shall have the meaning set forth in Section 6.02.

“CFC” shall have the meaning set forth in the Recitals hereto.

“CFC Purchase Agreement” shall mean the Receivables Purchase Agreement between
CompuCredit and CFC, dated as of September 30, 2003.

“Columbus Account” shall mean each VISA® or MasterCard®1 account established
pursuant to a Credit Card Agreement between Columbus Bank and any Person, which
account is originated pursuant to the Affinity Agreement and is identified by
the bank identification numbers specified on Schedule A hereto, as such Schedule
A may be amended from time to time.

“Columbus Bank” shall have the meaning set forth in the Recitals hereto.

“CompuCredit” shall have the meaning set forth in the Recitals hereto.

“Conveyance” shall have the meaning set forth in subsection 2.01(a).

“Conveyance Papers” shall have the meaning set forth in subsection 4.01(a)(ii).

“Dissolution Event” shall have the meaning set forth in Section 6.02.

“Finance Charge Receivables” shall mean all Receivables in the Columbus
Accounts, which would be treated as “Finance Charge Receivables” in accordance
with the definition for such term in the Transfer and Servicing Agreement.

“Indenture” shall mean the Master Indenture, dated as of September 30, 2003,
among the Issuer, the Indenture Trustee, and CompuCredit, as Servicer, as the
same may be amended, supplemented or otherwise modified from time to time.

“Indenture Supplement” shall mean the indenture supplement pursuant to which a
Series is issued.

“Indenture Trustee” shall mean The Bank of New York in its capacity as indenture
trustee under the Indenture, or its successor in interest, or any successor
indenture trustee appointed as provided in the Indenture.

“Interchange” shall mean the fees paid through VISA or MasterCard, as
applicable, in connection with cardholder charges for goods or services with
respect to the Columbus Accounts.

“Issuer” shall mean the CompuCredit Credit Card Master Note Business Trust III,
a Nevada business trust.

 

--------------------------------------------------------------------------------

1 VISA® and MasterCard® are registered trademarks of VISA USA, Inc. and
MasterCard International Incorporated, respectively.

 

2



--------------------------------------------------------------------------------

“Lien” shall mean any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, equity interest, encumbrance,
lien (statutory or other), preference, participation interest, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement, or any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidence any of the foregoing.

“Obligor” shall mean, with respect to any Columbus Account, the Person or
Persons obligated to make payments with respect to such Columbus Account,
including any guarantor thereof, but excluding any merchant.

“Owner Trustee” shall mean Wilmington Trust FSB, a federal savings bank, not in
its individual capacity but solely as owner trustee under the Trust Agreement
(unless otherwise specified), and any successor Owner Trustee thereunder.

“Principal Receivables” shall mean all Receivables in the Columbus Accounts,
which would be treated as “Principal Receivables” in accordance with the
definition for such term in the Transfer and Servicing Agreement.

“Program” shall mean the affinity credit card program conducted pursuant to the
terms of the Affinity Agreement.

“Purchased Assets” shall have the meaning set forth in subsection 2.01(a).

“Receivables” shall mean all amounts payable by Obligors on any Columbus Account
from time to time, including amounts payable for Principal Receivables and
Finance Charge Receivables as such terms are defined in the Transfer and
Servicing Agreement.

“Recoveries” shall mean all amounts received with respect to Receivables which
have been previously charged off.

“Retained Interest” shall mean an undivided percentage interest to be retained
by Columbus Bank in all Receivables, which undivided percentage interest for any
Monthly Period shall be equal to the percentage equivalent of a fraction, the
numerator of which is $1,000,000 and the denominator of which is the daily
average outstanding balance of the Principal Receivables in the Columbus
Accounts for such Monthly Period.

“Servicer” shall mean the Servicer from time to time under the Transfer and
Servicing Agreement.

“Transfer and Servicing Agreement” shall mean the Transfer and Servicing
Agreement, dated as of September 30, 2003, among CompuCredit, as Servicer, CFC,
as Transferor, the Issuer and the Indenture Trustee, and all amendments and
supplements thereto.

“Transferred Interest” shall mean, for any Monthly Period, an undivided
percentage interest in all Receivables equal to the percentage obtained by
subtracting the percentage representing the Retained Interest for such Monthly
Period from 100%.

 

3



--------------------------------------------------------------------------------

“Trust Agreement” shall mean the CompuCredit Credit Card Master Note Business
Trust III Trust Agreement, dated as of September 30, 2003, between CFC and
Wilmington Trust FSB, as the same may be amended, modified or otherwise
supplemented from time to time.

“UCC” shall mean the Uniform Commercial Code as in effect in the applicable
jurisdiction.

Section 1.02. Other Definitional Provisions.

(a) All terms defined in this Agreement shall have the defined meanings when
used in any certificate, other document, or Conveyance Paper made or delivered
pursuant hereto unless otherwise defined therein.

(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement or any Conveyance Paper shall refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
Section, Subsection, Schedule and Exhibit references contained in this Agreement
are references to Sections, Subsections, Schedules and Exhibits in or to this
Agreement unless otherwise specified.

[END OF ARTICLE I]

 

4



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND CONVEYANCE OF RECEIVABLES

Section 2.01. Purchase.

(a) By execution of this Agreement, Columbus Bank does hereby sell, transfer,
assign, set over and otherwise convey, to CompuCredit (collectively, the
“Conveyance”), without recourse except as provided herein, all its right, title
and interest in, to and under the Receivables (other than the Retained Interest
therein) existing on September [__], 2003 and thereafter created from time to
time until the termination of this Agreement pursuant to Article VI hereof, all
monies due and or to become due, all amounts received with respect thereto, and
the right to receive Interchange and Recoveries with respect to such Receivables
(other than with respect to the Retained Interest therein) (all of the foregoing
being referred to herein as the “Purchased Assets”).

(b) In connection with such Conveyance, Columbus Bank agrees (i) to cooperate
with CompuCredit, and CompuCredit agrees to record and file, at the expense of
CompuCredit, any financing statements (and amendments to such financing
statements) with respect to the Transferred Interest in the Receivables and the
other Purchased Assets now existing and hereafter created, meeting the
requirements of applicable law in such manner and in such jurisdictions as are
necessary to perfect, and maintain perfection of, the Conveyance of such
Purchased Assets from Columbus Bank to CompuCredit and (ii) that such financing
statements shall name Columbus Bank, as seller, and CompuCredit, as purchaser,
of the Receivables and the other Purchased Assets; and CompuCredit agrees to
deliver a file-stamped copy of such financing statements or other evidence of
such filings to CFC and the Indenture Trustee as assignee of CFC as soon as is
practicable after filing. Columbus Bank hereby authorizes and ratifies all such
filings.

(c) In connection with such Conveyance, Columbus Bank and CompuCredit further
agree that they will, on or prior to the date hereof and as new Columbus
Accounts are originated, indicate in their computer files or microfiche lists
that the Transferred Interest in the Receivables created in connection with the
Columbus Accounts has been conveyed to CompuCredit in accordance with this
Agreement.

(d) The parties hereto intend that the conveyance of Columbus Bank’s right,
title and interest in and to the Receivables (other than the Retained Interest)
and the other Purchased Assets shall constitute a sale conveying good title free
and clear of any liens, claims, encumbrances or rights of others from Columbus
Bank to CompuCredit and that the Receivables (other than the Retained Interest)
and the other Purchased Assets shall not be part of Columbus Bank’s estate in
the event of the insolvency of Columbus Bank or a conservatorship, receivership
or similar event with respect to Columbus Bank. It is the intention of the
parties hereto that the arrangements with respect to the Receivables (other than
the Retained Interest) and the other Purchased Assets shall constitute a
purchase and sale of such Receivables (other than the Retained Interest) and the
other Purchased Assets and not a loan, including for accounting purposes. In the
event, however, that it were to be determined that the transactions evidenced
hereby constitute a loan and not a purchase and sale, this Agreement shall
constitute a security

 

5



--------------------------------------------------------------------------------

agreement under applicable law, and Columbus Bank hereby grants to CompuCredit a
first priority perfected security interest in all of Columbus Bank’s right,
title and interest, whether now owned or hereafter acquired, in, to and under
the Receivables (other than the Retained Interest) and the other Purchased
Assets.

(e) With respect to charged-off Columbus Accounts that have been conveyed to
CompuCredit under the Affinity Agreement, the parties hereto acknowledge that
any Receivables that arise in such charged-off Columbus Accounts after the date
such account is conveyed to CompuCredit are not the subject of this Agreement.

[END OF ARTICLE II]

 

6



--------------------------------------------------------------------------------

ARTICLE III

CONSIDERATION AND PAYMENT

Section 3.01. Purchase Price.

The purchase price for the Conveyance with respect to the Transferred Interest
in the Receivables and the other Purchased Assets which come into existence on
or after the date hereof shall be payable on the dates and in the amounts
specified in the Affinity Agreement.

[END OF ARTICLE III]

 

7



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of Columbus Bank Relating to
Columbus Bank.

(a) Representations and Warranties of Columbus Bank Relating to Columbus Bank.
Columbus Bank hereby represents and warrants to, and agrees with, CompuCredit as
of the date hereof that:

(i) Organization. Columbus Bank is a bank duly organized, validly existing and
in good standing under the laws of the State of Georgia.

(ii) Capacity; Authority; Validity. Columbus Bank has all necessary corporate
power and authority to enter into this Agreement and to perform all of the
obligations to be performed by it under this Agreement. This Agreement and any
other document or instrument delivered pursuant hereto (such other documents or
instruments, collectively, the “Conveyance Papers”) and the consummation by
Columbus Bank of the transactions contemplated hereby and by the Conveyance
Papers have been duly authorized by all necessary corporate action on the part
of Columbus Bank, and this Agreement has been duly executed and delivered by
Columbus Bank and constitutes the valid and binding obligation of Columbus Bank
and is enforceable in accordance with its terms (except as such enforceability
may be limited by equitable limitations on the availability of equitable
remedies and by bankruptcy and other laws affecting the rights of creditors
generally).

(iii) Compliance. All aspects of the Program, all terms of the Columbus Accounts
and the Cardholder Agreements, and all Solicitation Materials and other related
documents, materials and agreements supplied or communicated in any form to
Cardholders, prospective Cardholders or others in connection with the Program
comply and will comply in all material respects with applicable law and
regulations.

(iv) Conflicts; Defaults. Neither the execution and delivery of this Agreement
or the Conveyance Papers by Columbus Bank nor the consummation of the
transactions contemplated by this Agreement and the Conveyance Papers by
Columbus Bank will (A) conflict with, result in the breach of, constitute a
default under, or accelerate the performance required by, the terms of any
contract, instrument or commitment to which Columbus Bank is a party or by which
Columbus Bank is bound, (B) violate the articles of incorporation or bylaws, or
any other equivalent organizational document, of Columbus Bank, (C) result in
the creation of any lien, charge or encumbrance upon any of the Columbus
Accounts or the Receivables or the other Purchased Assets (except pursuant to
the terms hereof), or (D) require the consent or approval of any other party to
any contract, instrument or commitment to which Columbus Bank is a party or by
which it is bound. Columbus Bank is not subject to any agreement with any
regulatory authority which would prevent the consummation by Columbus Bank of
the transactions contemplated by this Agreement.

 

8



--------------------------------------------------------------------------------

(v) Litigation. At the date of this Agreement, there is not pending any claim,
litigation, proceeding, arbitration, investigation or material controversy
before any governmental authority to which Columbus Bank is a party, which
adversely affects any of its assets or the ability of Columbus Bank to
consummate the transactions contemplated hereby, and, to the best of Columbus
Bank’s knowledge, no such claim, litigation, proceeding, arbitration,
investigation or controversy has been threatened or is contemplated and no facts
exist which would provide a basis for any such claim, litigation, proceeding,
arbitration, investigation or controversy.

(vi) No Consent; Etc. At the date of this Agreement, no consent of any person
(including without limitation any stockholder or creditor of Columbus Bank) and
no consent, license, permit or approval or authorization or exemption by notice
or report to, or registration, filing or declaration with, any governmental
authority is required (other than those previously obtained and delivered to
CompuCredit and other than the filing of financing statements in connection with
the transfer of the Transferred Interest) in connection with the execution or
delivery of this Agreement or the Conveyance Papers by Columbus Bank, the
validity of this Agreement or the Conveyance Papers with respect to Columbus
Bank, the enforceability of this Agreement or the Conveyance Papers against
Columbus Bank, the consummation by Columbus Bank of the transactions
contemplated hereby or by the Conveyance Papers, or the performance by Columbus
Bank of its obligations hereunder and under the Conveyance Papers.

(vii) FDIC Insurance. The deposit accounts of Columbus Bank are, and at all
times during the term hereof will remain, insured up to applicable limits by the
Federal Deposit Insurance Corporation.

(b) Notice of Breach. Upon discovery by either Columbus Bank or CompuCredit of a
breach of any of the foregoing representations and warranties, the party
discovering such breach shall give written notice to the other party, CFC, the
Owner Trustee and the Indenture Trustee within three Business Days following
such discovery.

Section 4.02. Representations and Warranties of Columbus Bank Relating to the
Agreement and the Receivables.

(a) Representations and Warranties. Columbus Bank hereby represents and warrants
to CompuCredit as of the date hereof that:

(i) this Agreement and any Conveyance Paper each constitutes a legal, valid and
binding obligation of Columbus Bank enforceable against Columbus Bank in
accordance with its terms, except as such enforceability may be limited by
applicable conservatorship, receivership, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and state banking
corporations in particular from time to time in effect or general principles of
equity;

(ii) the Transferred Interest in each Receivable and the other Purchased Assets
have been conveyed to CompuCredit free and clear of any Lien arising through or
under Columbus Bank on such Purchased Assets and each Receivable is free and
clear of any Lien;

 

9



--------------------------------------------------------------------------------

(iii) all authorizations, consents, orders or approvals of or registrations or
declarations with any Governmental Authority required to be obtained, effected
or given by Columbus Bank in connection with the conveyance of Receivables
(except the Retained Interest) and the other Purchased Assets to CompuCredit
have been duly obtained, effected or given and are in full force and effect; and

(iv) this Agreement constitutes a valid sale, transfer and assignment to
CompuCredit of all right, title and interest of Columbus Bank in the Receivables
(other than the Retained Interest therein) and the proceeds thereof and the
Interchange (other than the Retained Interest therein) payable pursuant to this
Agreement and the Recoveries (other than the Retained Interest therein) payable
pursuant to this Agreement, or, if this Agreement does not constitute a sale of
such property, it constitutes a grant of a first priority perfected “security
interest” (as defined in the UCC) in such property to CompuCredit, which, in the
case of existing Receivables (other than the Retained Interest therein) and the
proceeds thereof and said Interchange (other than the Retained Interest
therein), is enforceable upon execution and delivery of this Agreement and which
will be enforceable with respect to such Receivables (other than the Retained
Interest therein) hereafter created and the proceeds thereof upon such creation.
Upon the filing of the financing statements and, in the case of Receivables
hereafter created and the proceeds thereof, upon the creation thereof,
CompuCredit shall have a first priority perfected security or ownership interest
in such property and proceeds.

(b) Notice of Breach. Upon discovery by either Columbus Bank or CompuCredit of a
breach of any of the representations and warranties set forth in this
Section 4.02, the party discovering such breach shall give written notice to the
other party, CFC, the Owner Trustee and the Indenture Trustee within three
Business Days following such discovery; provided that the failure to give notice
within three Business Days does not preclude subsequent notice. Columbus Bank
hereby acknowledges that CompuCredit intends to rely on the representations
hereunder in connection with representations made by CompuCredit to its
assignees including but not limited to in connection with transfers made by
CompuCredit to CFC, the transfer by CFC to the Issuer pursuant to the Transfer
and Servicing Agreement, and the grant of a security interest by the Issuer to
the Indenture Trustee pursuant to the Indenture.

Section 4.03. Representations and Warranties of CompuCredit.

(a) Representations and Warranties of CompuCredit. As of the date hereof,
CompuCredit hereby represents and warrants to, and agrees with, Columbus Bank
that:

(i) Organization. CompuCredit is a corporation duly organized, validly existing
and in good standing under the laws of the State of Georgia.

(ii) Capacity; Authority; Validity. CompuCredit has all necessary power and
authority to enter into this Agreement and to perform all of the obligations to
be performed by it under this Agreement. This Agreement and the consummation by

 

10



--------------------------------------------------------------------------------

CompuCredit of the transactions contemplated hereby and by the Conveyance Papers
have been duly and validly authorized by all necessary action on the part of
CompuCredit, and this Agreement has been duly executed and delivered by
CompuCredit and constitutes the valid and binding obligation of CompuCredit and
is enforceable in accordance with its terms (except as such enforceability may
be limited by equitable limitations on the availability of equitable remedies
and by bankruptcy and other laws affecting the rights of creditors generally).

(iii) Conflicts; Defaults. Neither the execution and delivery of this Agreement
or the Conveyance Papers by CompuCredit nor the consummation of the transactions
contemplated by this Agreement and the Conveyance Papers by CompuCredit, will
(i) conflict with, result in the breach of, constitute a default under, or
accelerate the performance provided by the terms of any contract, instrument or
commitment to which CompuCredit is a party or by which it is bound, (ii) violate
the certificate of incorporation or bylaws, or other equivalent organizational
document of CompuCredit, (iii) require any consent or approval under any
judgment, order, writ, decree, permit or license to which CompuCredit is a party
or by which it is bound, or (iv) require the consent or approval of any other
party to any contract, instrument or commitment to which CompuCredit is a party
or by which it is bound. CompuCredit is not subject to any agreement with any
regulatory authority which would prevent the consummation by CompuCredit of the
transactions contemplated by this Agreement.

(iv) Litigation. There is no claim, or any litigation, proceeding, arbitration,
investigation or controversy pending, to which CompuCredit is a party and by
which it is bound, which adversely affects CompuCredit’s ability to consummate
the transactions contemplated hereby and, to the best of CompuCredit’s
knowledge, no facts exist which would provide a basis for any such claim,
litigation, proceeding, arbitration, investigation or controversy.

(v) No Consent, Etc. No consent of any person (including without limitation any
stockholder or creditor of CompuCredit) and no consent, license, permit or
approval or authorization or exemption by notice or report to, or registration,
filing or declaration with, any governmental authority is required (other than
those previously obtained and delivered to Columbus Bank and other than the
filing of financing statements in connection with the transfer of the Purchased
Assets) in connection with the execution or delivery of this Agreement or the
Conveyance Papers by CompuCredit, the validity or enforceability of this
Agreement or the Conveyance Papers against CompuCredit, the consummation of the
transactions contemplated hereby or by the Conveyance Papers, or the performance
of CompuCredit of its obligations hereunder and under the Conveyance Papers.

(b) Notice of Breach. Upon discovery by CompuCredit or Columbus Bank of a breach
of any of the foregoing representations and warranties, the party discovering
such breach shall give prompt written notice to the other party.

[END OF ARTICLE IV]

 

11



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Section 5.01. Covenants of Columbus Bank.

(a) Covenants of Columbus Bank. Columbus Bank hereby covenants and agrees with
CompuCredit as follows:

(i) Receivables Not To Be Evidenced by Instruments. Except in connection with
its enforcement or collection of a Columbus Account, Columbus Bank will take no
action to cause any Receivable to be evidenced by any instrument (as defined in
the UCC).

(ii) Security Interests. Except for the conveyances hereunder, Columbus Bank
will not sell, pledge, assign or transfer to any other Person, or take any other
action inconsistent with CompuCredit’s ownership of the Transferred Interest in
the Receivables and the other Purchased Assets, or grant, create, incur, assume
or suffer to exist any Lien (arising through or under Columbus Bank) on, any
Receivable or the Transferred Interest therein or the other Purchased Assets,
whether now existing or hereafter created, or any interest therein, and Columbus
Bank shall not claim any ownership interest in the Receivables (except for its
Retained Interest in the Receivables) or the other Purchased Assets and shall
defend the right, title and interest of CompuCredit in, to and under the
Transferred Interest in the Receivables and the other Purchased Assets, whether
now existing or hereafter created, against all claims of third parties claiming
through or under Columbus Bank.

(iii) Columbus Account Allocations. Allocations between the Transferred Interest
and the Retained Interest in the Receivables and the other Purchased Assets
shall be made in accordance with the terms of the Affinity Agreement. In the
event that Columbus Bank is unable for any reason to transfer the Transferred
Interest in the Receivables to CompuCredit in accordance with the provisions of
this Agreement (including, without limitation, by reason of the application of
the provisions of Section 6.02 or any order of any Governmental Authority),
then, in any such event, Columbus Bank agrees (except as prohibited by any such
order) to allocate and pay to CompuCredit, after the date of such inability, all
collections with respect to the Transferred Interest in the Receivables and the
other Purchased Assets, including collections in respect of the Transferred
Interest in the Receivables and the other Purchased Assets transferred to
CompuCredit prior to the occurrence of such event, and all amounts which would
have constituted such collections but for Columbus Bank’s inability to transfer
the Transferred Interest in the Receivables and the other Purchased Assets (up
to an aggregate amount equal to the amount of the Transferred Interest in the
outstanding Receivables transferred to CompuCredit prior to such date). For the
purpose of the immediately preceding sentence, CompuCredit and Columbus Bank
shall treat the first received of such collections with respect to the Columbus
Accounts as allocable to CompuCredit until CompuCredit shall have been allocated
and paid collections in an amount equal to the aggregate amount of the
Transferred Interest in the Principal

 

12



--------------------------------------------------------------------------------

Receivables as of the date of the occurrence of such event. If Columbus Bank and
CompuCredit are unable pursuant to any Requirements of Law to allocate such
collections as described above, Columbus Bank and CompuCredit agree that, after
the occurrence of such event, payments on each Columbus Account with respect to
the principal balance of such Columbus Account shall be allocated first to the
oldest principal balance of such Columbus Account and shall have such payments
applied as collections in respect thereof in accordance with the terms of this
Agreement and the Affinity Agreement. The parties hereto agree that Collections
with respect to the Finance Charge Receivables, whenever created, accrued in
respect of Principal Receivables, the Transferred Interest in which have been
conveyed to CompuCredit, shall continue to be property of CompuCredit to the
extent of the Transferred Interest therein notwithstanding any cessation of the
transfer of additional Transferred Interests in Principal Receivables to
CompuCredit and collections with respect thereto shall continue to be allocated
and paid in accordance with this Agreement and the Affinity Agreement.

(iv) Delivery of Collections or Recoveries. In the event that Columbus Bank
receives collections of Receivables or Recoveries, Columbus Bank agrees to pay
to CompuCredit the Transferred Interest in respect of such collections of
Receivables and Recoveries as soon as practicable after receipt thereof.

(v) Notice of Liens. Columbus Bank shall notify CompuCredit promptly after
becoming aware of any Lien on any Receivable or on the Transferred Interest
therein or the Retained Interest therein other than the conveyances hereunder,
under the CFC Purchase Agreement, the Transfer and Servicing Agreement and the
Indenture.

(vi) Documentation of Transfer. Columbus Bank shall cooperate with CompuCredit
in filing, and CompuCredit shall file the documents (at the expense of
CompuCredit) which would be necessary to perfect and maintain the perfection of
the transfer of the Purchased Assets to CompuCredit. Columbus Bank hereby
authorizes and ratifies all such filings.

(vii) Official Records. Columbus Bank shall maintain this Agreement as a part of
its official records.

(b) CompuCredit covenants that it will provide Columbus Bank with such
information as Columbus Bank may reasonably request to enable Columbus Bank to
determine compliance with the covenants contained in this Section 5.01.

[END OF ARTICLE V]

 

13



--------------------------------------------------------------------------------

ARTICLE VI

TERM AND PURCHASE TERMINATION

Section 6.01. Term. This Agreement shall commence as of the date of execution
and delivery hereof and shall continue until the termination of the Affinity
Agreement.

Section 6.02. Purchase Termination. If Columbus Bank voluntarily goes into
liquidation or consents to the appointment of a conservator, receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceeding of or relating to Columbus Bank or of or
relating to all or substantially all its property, or a decree or order of a
court or agency or supervisory authority having jurisdiction in the premises for
the appointment of a conservator, receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceeding, or for the winding-up or liquidation of its affairs, shall have been
entered against Columbus Bank, or Columbus Bank shall admit in writing its
inability to pay its debts generally as they become due, file a petition to take
advantage of any applicable insolvency or reorganization statute, make an
assignment for the benefit of its creditors or voluntarily suspend payment of
its obligations (such voluntary liquidation, appointment, entering of such
decree, admission, filing, making or suspension, a “Dissolution Event”),
Columbus Bank shall on the day of such appointment, voluntary liquidation,
entering of such decree, admission, filing, making or suspension, as the case
may be (the “Appointment Date”), immediately cease to transfer the Transferred
Interest in Principal Receivables to CompuCredit and shall promptly give notice
to CompuCredit, CFC, the Owner Trustee and the Indenture Trustee of such
Dissolution Event. Notwithstanding any cessation of the transfer to CompuCredit
of additional Transferred Interests in Principal Receivables, Transferred
Interests in Principal Receivables transferred to CompuCredit prior to the
occurrence of such Dissolution Event and collections in respect of such
Transferred Interests in Principal Receivables and Transferred Interests in
Finance Charge Receivables, whenever created, accrued in respect of such
Principal Receivables, shall continue to be property of CompuCredit.

[END OF ARTICLE VI]

 

14



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.01. Amendment. This Agreement and the rights and obligations of the
parties hereunder may not be changed orally, but only by an instrument in
writing signed by Columbus Bank and CompuCredit in accordance with this
Section 7.01. This Agreement and any Conveyance Papers may be amended from time
to time by Columbus Bank and CompuCredit (i) to cure any ambiguity, (ii) to
correct or supplement any provisions herein which may be inconsistent with any
other provisions herein or in any such other Conveyance Papers, (iii) to add any
other provisions with respect to matters or questions arising under this
Agreement or any Conveyance Papers which shall not be inconsistent with the
provisions of this Agreement or any Conveyance Papers, (iv) to change or modify
the purchase price and (v) to change, modify, delete or add any other obligation
of CompuCredit or Columbus Bank; provided, however, that no amendment pursuant
to clause (iv) or (v) of this Section 7.01 shall be effective unless CompuCredit
has been notified in writing that the Rating Agency Condition has been satisfied
with respect thereto and CompuCredit has provided an officer’s certificate to
the Indenture Trustee as assignee of CFC to the effect that CompuCredit
reasonably believes that such amendment will not have an Adverse Effect;
provided, further, that such action shall not (as evidenced by an officer’s
certificate delivered to the Indenture Trustee) adversely affect in any material
respect the interest of the Indenture Trustee or the Noteholders unless the
Owner Trustee and the Indenture Trustee shall consent thereto. A copy of any
amendment to this Agreement shall be sent to the Rating Agencies.

Section 7.02. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 7.03. Notices. All demands, notices and communications hereunder shall
be in writing and shall be deemed to have been duly given if personally
delivered at or mailed by certified mail, return receipt requested, to (a) in
the case of CompuCredit, 245 Perimeter Center Parkway, Suite 600, Atlanta,
Georgia 30346, Attention: Treasurer (facsimile no. (770) 206-6183), (b) in the
case of Columbus Bank, 901 Front Avenue, Suite 202, Columbus, Georgia 31901 or
P.O. Box 120, Columbus, Georgia 31902-0120, Attention: President (facsimile no.
(706) 649-4808), (c) in the case of the Owner Trustee, CompuCredit Credit Card
Master Note Business Trust III c/o Wilmington Trust FSB, 3993 Howard Hughes
Parkway, Suite 250, Las Vegas, Nevada 89109, Attention Corporate Trust
Administration (facsimile no. (702) 866-2244), (d) in the case of the Indenture
Trustee, The Bank of New York, 101 Barclay Street, 12E, New York, New York
10286, Attention: Cassandra Shedd (facsimile no. (212) 815-5544), or (e) in the
case of CFC, CompuCredit Funding Corp. III, c/o Wilmington Trust FSB, 3993
Howard Hughes Parkway, Suite 250, Las Vegas, Nevada 89109, Attention Corporate
Trust Administration (facsimile no. (702) 866-2244); or, as to each party, at
such other address as shall be designated by such party in a written notice to
each other party.

 

15



--------------------------------------------------------------------------------

Section 7.04. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, and terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement.

Section 7.05. Assignment. Notwithstanding anything to the contrary contained
herein, other than any assignment of all or any portion of CompuCredit’s right,
title, and interest in, to, and under this Agreement to CFC or the Issuer or the
grant of a security interest therein to the Indenture Trustee for the benefit of
the Noteholders and any Series Enhancers as contemplated by the CFC Purchase
Agreement, the Transfer and Servicing Agreement, the Indenture and Section 7.06
hereof, this Agreement may not be assigned by the parties hereto; provided,
however, that CompuCredit shall have the right to assign its right, title and
interest in, to and under this Agreement to (i) any successor by merger assuming
this Agreement, or (ii) to any entity; provided that the Rating Agency has
advised CompuCredit that the Rating Agency Condition has been satisfied with
respect thereto.

Section 7.06. Acknowledgement and Agreement of Columbus Bank; Conflicts with
Affinity Agreement. By execution below, Columbus Bank expressly acknowledges and
agrees that all or any portion of CompuCredit’s right, title, and interest in,
to, and under this Agreement, including, without limitation, all or any portion
of CompuCredit’s right, title, and interest in and to the Receivables purchased
pursuant to this Agreement, may be assigned by CompuCredit to CFC and by CFC to
the Issuer, and may be pledged by the Issuer to the Indenture Trustee for the
benefit of the Noteholders and any Series Enhancers, and Columbus Bank consents
to such assignments and pledge. Columbus Bank further agrees that
notwithstanding any claim, counterclaim, right of setoff or defense which it may
have against CompuCredit, due to a breach by CompuCredit of this Agreement or
for any other reason, and notwithstanding the bankruptcy of CompuCredit or any
other event whatsoever, in no event shall Columbus Bank assert any claim on or
any interest in the Transferred Interest in the Receivables and the other
Purchased Assets or any proceeds thereof or take any action which would reduce
or delay receipt by the Issuer or the Indenture Trustee of collections with
respect to the Transferred Interest in the Receivables and the other Purchased
Assets.

In the event of any conflict between the provisions of this Agreement and the
provisions of the Affinity Agreement, the provisions of this Agreement shall
govern.

Section 7.07. Further Assurances. Columbus Bank and CompuCredit agree to do and
perform, from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the other party, the Owner
Trustee or the Indenture Trustee more fully to effect the purposes of this
Agreement, including, without limitation, the authorization or execution of any
financing statements or amendments thereto or equivalent documents relating to
the Purchased Assets for filing under the provisions of the UCC or other law of
any applicable jurisdiction and to provide prompt notification to the other
party of any change in the name or the type or jurisdiction of organization of
such party.

Section 7.08. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of Columbus Bank or CompuCredit, any right,
remedy, power or

 

16



--------------------------------------------------------------------------------

privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by law.

Section 7.09. Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

Section 7.10. Binding; Third-Party Beneficiaries. This Agreement will inure to
the benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns. CFC, the Issuer and the Indenture Trustee
shall be third-party beneficiaries of this Agreement.

Section 7.11. Merger and Integration. Except as specifically stated otherwise
herein, the Affinity Agreement, as supplemented by this Agreement and the
Conveyance Papers, sets forth the entire understanding of the parties relating
to the subject matter hereof, and all prior understandings, written or oral, are
superseded by the Affinity Agreement as amended and supplemented by this
Agreement and the Conveyance Papers. This Agreement may not be modified,
amended, waived or supplemented except as provided herein.

Section 7.12. Headings. The headings are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof.

Section 7.13. Survival of Representations and Warranties. All representations,
warranties and agreements contained in this Agreement shall remain operative and
in full force and effect and shall survive conveyance of the Transferred
Interest in the Receivables by Columbus Bank to CompuCredit, by CompuCredit to
CFC and thereafter to the Issuer pursuant to the Transfer and Servicing
Agreement and the grant of a security interest therein by the Issuer to the
Indenture Trustee pursuant to the Indenture.

[END OF ARTICLE VII]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, CompuCredit and Columbus Bank have caused this Receivables
Purchase Agreement to be duly executed by their respective officers as of the
day and year first above written.

 

COMPUCREDIT CORPORATION

By:  

/s/ J. Paul Whitehead III

 

 

Name:    J. Paul Whitehead III

  Title:      Chief Financial Officer

 

COLUMBUS BANK AND TRUST COMPANY

By:

 

/s/ James R. Farrar

 

  Name:    James R. Farrar   Title:      Senior Vice President

 